United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3804
                        ___________________________

                             Francisco Vicente Solis

                                             Petitioner

                                        v.

            Merrick B. Garland, Attorney General of the United States

                                        Respondent
                                 ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                            Submitted: July 26, 2022
                              Filed: July 29, 2022
                                 [Unpublished]
                                 ____________

Before BENTON, SHEPHERD, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Guatemalan citizen Francisco Vicente Solis petitions for review of an order
of the Board of Immigration Appeals (BIA). Having jurisdiction under 8 U.S.C.
§ 1252, this court denies the petition.
       The BIA denied Solis’s request for termination of the proceedings under
Pereira v. Sessions, 138 S. Ct. 2105 (2018), and dismissed his appeal from the
decision of an immigration judge denying him asylum, withholding of removal, and
protection under the Convention Against Torture (CAT) based on an adverse
credibility determination. Solis’s challenge to the agency’s jurisdiction over his
removal proceedings is foreclosed by this court’s precedent. See Ali v. Barr, 924
F.3d 983, 985-86 (8th Cir. 2019); see also Tino v. Garland, 13 F.4th 708, 709 n.2
(8th Cir. 2021) (per curiam). Furthermore, substantial evidence supports the adverse
credibility determination. See Yu An Li v. Holder, 745 F.3d 336, 340 (8th Cir. 2014)
(standard of review). The immigration judge provided specific, cogent reasons for
the credibility determination, including that Solis failed to adequately explain
inconsistencies in his statements or provide sufficient corroborating evidence. See
Shazi v. Wilkinson, 988 F.3d 441, 450-51 (8th Cir. 2021); Kegeh v. Sessions, 865
F.3d 990, 995-97 (8th Cir. 2017); Ezeagwu v. Mukasey, 537 F.3d 836, 839-40 (8th
Cir. 2008). This court discerns no error in the weight afforded to the asylum officer’s
credible-fear record. See Chavez-Castillo v. Holder, 771 F.3d 1081, 1083-84, 1085
(8th Cir. 2014); see also Diallo v. Sessions, 697 Fed. Appx. 472, 473 (8th Cir. 2017)
(per curiam). Because Solis based his asylum, withholding of removal, and CAT
claims on the same discredited testimony, the adverse credibility determination
disposed of his claims. See Kegeh, 865 F.3d at 997.

      The petition for review is denied. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-